Title: New York Assembly. Remarks on an Act for the Relief of Arthur Noble, [9 February 1787]
From: Hamilton, Alexander
To: 


[New York, February 9, 1787]
The intention of this bill was to enable the commissioners of the land office to convey to Mr. Noble, two townships of ten miles square, at one shilling per acre, for the purpose of settling Irish emigrants.
On considering this bill by paragraphs, some conversation arose in which Gen. Malcom, Col. Hamilton, and Mr. Jones were the principal speakers.
Mr. Hamilton and Mr. Jones were both of opinion that there should be no limitation or stipulation in the bill; it was not within the province of the house to interfere at present, between Mr. Noble and those whom he might induce to come with him from Ireland. Mr. Noble had been naturalized, he could hold lands. The others were foreigners, were not known, and could not therefore make purchases. It might be proper hereafter to make a provision, but was not so now.
Mr. Hamilton observed that Mr. Noble was a gentleman of fortune, whose ambition was to improve a great waste tract of our country, and that he ought to have every encouragement the state could give.
